The author of the majority opinion has apparently overlooked the fact that we granted the writs in this case because the 102 machines confiscated and ordered destroyed were not all "slot machines," as they are commonly known, many of them being pin ball and other machines similar thereto, and consequently not subject to confiscation and destruction as "slot machines" within the meaning and contemplation of Act No. 231 of 1928, for the obvious reason that before they can be classed as gambling devices, as contra-distinguished from devices used in games of skill or for amusement, proof must be introduced to establish this fact, as was necessary in this case.
The sheriff testified that in addition to the devices commonly known as "slot machines" he seized only those pin ball and similar machines and devices pointed out to *Page 558 
him by the plaintiff, at his request, as automatic pay-off contrivances. The trial judge, in order to satisfy himself that these pin ball and other similar machines were gambling devices, ordered or caused them to be operated in his presence by the placing of coins in the slots thereof and actually saw them automatically pay off during their operation.
The object of Act No. 231 of 1928, as expressed in its title, is to make "it compulsory for all officers of the State of Louisiana, to confiscate and destroy all machines commonly known as `Slot Machines' that may come to their attention * * *." Pin ball machines are not commonly known as slot machines. As just pointed out, extrinsic evidence is necessary to establish the fact that a pin ball or similar machine is a gambling device.
It is my opinion, therefore, that the judgment of the lower court, in so far as the pin ball and other similar machines or devices are concerned, should be reversed and that to that extent an injunction should be issued prohibiting the sheriff from destroying them.